Citation Nr: 1044248	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  09-05 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for chronic myelogenous 
leukemia, including as a result of ionizing radiation exposure 
and/or chemical exposure. 


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to September 
2004.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Veteran contends that service connection is warranted for 
chronic myelogenous leukemia as a result from exposure to 
solvents, organic vapors, and paintbrush cleaners while serving 
on United States Navy ships.  The Veteran also notes his 
participation in a Respiratory Protection Program during service.  

The RO requested a VA medical opinion to determine whether the 
Veteran's current disability is at least as likely as not related 
to exposure to solvents/chemicals/toxins while serving in the 
Navy.  In April 2010, a VA examiner reviewed medical literature 
and the Veteran's claims folder.  He opined that it would not be 
possible to state that the Veteran's in-service exposure to 
numerous chemicals was the cause of his leukemia without 
resorting to mere speculation.

The Board finds the VA examiner's April 2010 opinion inadequate 
for rating purposes.  The Court has held that, when VA undertakes 
to provide a Veteran with an examination, that examination must 
be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  The Court also has held that medical opinions using 
the "mere speculation" language, without more, generally are 
disfavored because they are inconclusive as to the origin of a 
disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar 
v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained 
that opinions which contain the "mere speculation" language, 
without more, amount to 'nonevidence' neither for nor against the 
claim because service connection may not be based on speculation 
or remote possibility.  See Bloom v. West, 12 Vet. App. 185 
(1999) (holding that a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty).  The Court 
recently held in Jones v. Shinseki, 23 Vet. App. 382 (2010), 
that, when a medical examiner concludes that he or she is unable 
to provide a nexus opinion without speculation, this alone does 
not make the medical opinion inadequate; a medical opinion with 
such language may be adequate if the examiner sufficiently 
explains the reasons for this inability.  Id. at 389-90.  See 
also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that 
speculative opinion is not legally sufficient to establish 
service connection).  Before the Board can rely on an examiner's 
conclusion that an etiology opinion would be speculative, 
however, the examiner must explain the basis for such an opinion 
or the basis must otherwise be apparent in the Board's review of 
the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007) (finding that a medical opinion "must support its 
conclusion with an analysis that the Board can consider and weigh 
against contrary opinions").  Furthermore, VA must ensure that 
any medical opinion, including one that states no conclusion can 
be reached without resorting to speculation, is "based on 
sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 302 (2009). Therefore, it must be clear from 
either the examiner's statements or the Board's decision that the 
examiner has considered "all procurable and assembled data" by 
obtaining all tests and records that might reasonably illuminate 
the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 
(2007).  When the record leaves this issue in doubt, it is the 
Board's duty to remand for further development.  Given the 
foregoing, the Board finds that, because the VA examiner used the 
"mere speculation" language in his April 2010 opinion regarding 
the etiology of the Veteran's leukemia and did not provide any 
further explanation of his opinion, this examination report is 
inadequate for VA purposes.  See also 38 C.F.R. § 4.2.  Thus, on 
remand, the Veteran should be scheduled for an updated VA 
examination which addresses the contended etiological 
relationship between the claimed disabilities without resorting 
to mere speculation.

Accordingly, this claim is REMANDED for the following actions:  

1.  Schedule the Veteran for VA examination 
for an opinion regarding the nature and 
etiology of his chronic myelogenous leukemia.  
The claims file must be provided to the 
examiner(s) for review.  The examiner must 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or more) that the Veteran's 
chronic myelogenous leukemia is related to 
in-service exposure to solvents, chemicals, 
and/or toxins.  A complete rationale must be 
provided for any opinion(s) expressed.  If 
the examiner concludes that an opinion cannot 
be offered without engaging in speculation, 
then he or she should indicate this and 
explain the reason why an opinion would be 
speculative.

2.  Thereafter, readjudicate the claim on 
appeal.  If the benefits sought on appeal 
remain denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

